*15WITNESS OUR HANDS AS OF THIS 17th DAY OF September, 2018.
/s/ The Honorable April Sellers White, (Retired)
Judicial Ethics Advisory Panel Member
/s/ The Honorable Edward C. Cunningham, (Retired)
Judicial Ethics Advisory Panel Chair
/s/ The Honorable William C. Hetherington, (Retired)
Judicial Ethics Advisory Panel Member
/s/ The Honorable Allen McCall, (Retired)
Judicial Ethics Advisory Panel Member
/s/ The Honorable Thomas Landrith, (Retired)
Judicial Ethics Advisory Panel Member
Attachment
In re: Appointment of Farrell Hatch to Choctaw Nation Court of Appeals
SCAD 1995-20
Decided: 05/30/1995
Filed in the Office of the Clerk of the Supreme Court June 2, 1995
IN THE SUPREME COURT OF THE STATE OF OKLAHOMA
IN RE: APPOINTMENT OF FARRELL HATCH TO CHOCTAW NATION COURT OF APPEALS
SCAD No. 95-20
ORDER
The Honorable Farrell Hatch, District Judge of the Nineteenth Judicial District, requested Supreme Court approval for his appointment as Chief Judge of the Appeals Division of the Choctaw Nation Court of Indian Offenses. After consideration by the Court, the request is denied.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 30th DAY OF MAY, 1995.
/s/ ______________________________
Chief Justice
WILSON, C.J., KAUGER, V.C.J., LAVENDER, SIMMS, HARGRAVE, OPALA, SUMMERS, and WATT, JJ., concur.
HODGES, J., dissents.
Citationizer© Summary of Documents Citing This Document
Cite Name Level
None Found.
Citationizer: Table of Authority
Cite Name Level
None Found.